Parsons, C. J.
We are satisfied that this plea is bad, as it traverses an allegation in the count, which is put in issue by the first plea, on which an issue to the country is joined. The demandant cannot maintain the first issue, without proving to the satisfaction *6of the jury his seisin, as alleged in his count. The second plea is therefore not only informal, but unnecessary for the tenant’s defence, and ought not to be considered as within the rule to plead double, which is not to be extended to pleas which are useless, and without any benefit to the party obtaining the rule.
The leave to plead double does not generally, in our practice, describe the several pleas, which the defendant may plead. They are stated by parole only by the party; but he must be held to those stated. Indeed, the practice had better be altered, and the several pleas moved for be mentioned in the motion and rule.
Let the second plea be adjudged bad, and the cause may proceed to trial on the general issue.